Citation Nr: 1721166	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 28, 2008, for the assignment of a 30 percent evaluation for mild impairment of the ulnar nerve in the Veteran's little and ring fingers of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985 and November 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in New Orleans, Louisiana certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the New Orleans RO.


FINDING OF FACT

In January 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating his intent to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in January 2017 indicating his intent to withdraw his appeal, stating "I wish to [withdraw] my appeal."  The Board acknowledges the Representative's April 2017 Informal Hearing Presentation (IHP) but the Representative submitted the IHP after the VA received the Veteran's correspondence.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


